DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 30 is objected to because of the following informalities:  Applicant recites “digestor” where applicant intended “digester” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the step of digestion” and "the biogas recovery performance" in lines 2-3.  There is insufficient antecedent basis for either limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 21, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruidhof et al. (WO 2011/089019).
 	Kruidhof et al. teach a method for recovering phosphorus from sludge to be treated (page 5, line 32 - page 6, line 2), said method including:
- a stage of pre-acidification of said sludge to be treated, giving a pre-acidified sludge  (page 15, lines 9-15), wherein the stage of pre-acidification includes a step of adding an acid  (page 15, lines 2-8, see page 4, line 31 – page 5, line 9, steps and b) into said sludge to be treated;
- a stage of bio-acidification (page 4, line 31 - page 5, line 9, step a) of said pre-acidified sludge, giving an acidified sludge (“fermented manure”), wherein the stage of bioacidification includes a step of acidogenesis (page 5, lines10-15) and is carried out in a reactor having a hydraulic retention time comprised between 1 day to 8 days 
- a stage of treatment of said acidified sludge including :
- a step of solid/liquid separation of said acidified sludge, giving a slurryand an acidified  water (page 4, line 31 - page 5, line 9, step b) ; and,
- a step of recovery of phosphates in liquid phase by sorption and/or crystallization  (page 10,lines 15-19, "precipitation"), giving a phosphorus depleted water, said step of recovery of phosphates being carried out after said step of solid/liquid separation  (page 10, lines 9-19).
  	Per claim 18, wherein the stage of pre-acidification and/or the stage of bio-acidification include(s) a step of adding an additional acid chosen among strong acid or organic co-substrate to further control the pH (page 24, lines 32-33 to page 25, lines 1-2).
  	Per claim 21, wherein the stage of treatment of said acidified sludge further includes a step of digestion in liquid phase giving a biogas and a digested liquid (page 12 line 27 – page 13, lines 4) and, wherein said step of digestion is a methanization (page 11, lines 32-33 to page 12, lines 1-4) and is carried out prior or after said step of recovery of phosphates (page 10, lines 9-19).
  	

  	Per claim 29, Kruidhof et al. teach a plant for recovering from sludge to be treated according to a method according to claim 16 (page 16, lines 6-8), wherein said plant includes: - a contact chamber (page 17, lines 22-24) and means for injecting acid (page 17, lines 30-33) into be sludge to be treated, - a sludge reactor adapted for bio-acidification (page 16, lines 13-14) with a hydraulic retention time comprised between 1 day to 8 days (page 13, lines 28-32), - means of solid/liquid separation (page 16, lines 13-14), and means - of phosphorus recovery adapted to recover phosphorus from a  liquid phase (page 16, line 33 to page 14, line 4).
  	Per claim 30, including a digester or a methanizer reactor (page 16, lines 17-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kruidhof et al. (‘019) in view of Josse et al. (US 2003/0201225).
Per claim 17, Kruidhof et al. do not disclose wherein the stage of pre-acidification is performed in a floatation reactor.
Josse et al., also directed to recovering phosphorus from sludge to be treated (abstract), disclose wherein the stage of pre-acidification is performed in a floatation reactor (FBR; [0055]) in order to, for example, facilitate treatment at high organic loading rates.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Kruidhof et al. such that it includes wherein the stage of pre-acidification is performed in a floatation reactor in order to, for example, facilitate treatment at high organic loading rates.
Per claim 19, Kruidhof does not disclose wherein the acid added in the stage of pre-acidification is carbon dioxide.
Josse et al., also directed to recovering phosphorus from sludge to be treated (abstract), disclose wherein the acid added in the stage of pre-acidification is carbon dioxide ([0057, 0062]) in order to, for example, facilitate removal of carbon in the form of a gas.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Kruidhof such that it includes wherein the acid added in the stage of pre-acidification is carbon dioxide in order to, for example, facilitate removal of carbon in the form of a gas.
  	Per claim 20, Josse et al. discloses that wherein the carbon dioxide added during

 	Accordingly, it would have been readily obvious to utilize a recycled carbon dioxide in order to, for example, utilize a material already created. 
Claim 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kruidhof et al. (‘019).
Per claim 22, Kruidhof discloses that the slurry may be include a step of treatment of the slurry which generates biogas and a degraded slurry (Reactor 3; abstract; Fig. 1) in order to, for example, reducing the organic lading of the slurry and obtain a valuable by-product. Kruidhof does not explicitly disclose the treatment is digestion.
It is submitted that it would have been readily obvious for the skilled artisan to modify the method of Kruidhof et al. such that it includes wherein the stage of treatment of said acidified sludge further includes a step of digestion of said slurry giving a biogas and a digested slurry in order to, for example, reducing the organic lading of the slurry and obtain a valuable by-product.
  	Per claims 23 and 24, Kruidhof does not disclose wherein said phosphorus depleted water is added to said slurry for the step of digestion of said slurry nor wherein the digested slurry is, at least partly, recycled and mixed with the pre-acidified sludge.
  	It is submitted that it would have been well with the purview of the skilled artisan to modify the invention of Kruidhof such that it includes wherein said phosphorus .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kruidhof et al. (‘019) in view of Stover et al. (US 2012/0064506).
Kruidhof et al. do not disclose wherein the at least one parameter can be further chosen among: the pH for [[the]]a step of digestion and [[the]]a biogas recovery performance.
Stover et al. disclose a method wherein the at least one parameter can be further chosen among: the pH for a step of digestion and a biogas recovery performance ([0041]) in order to, for example, optimize digestion and biogas production.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Kruidhof et al. such that it includes wherein the at least one parameter can be further chosen among: the pH for a step of digestion and a biogas recovery performance ([0041]) in order to, for example, optimize digestion and biogas production.



Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While claim 16 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach render obvious the method further comprising the steps recited in claims 25-26.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/24/21